Citation Nr: 1145453	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a separate rating for lateral instability or subluxation of service-connected left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Thereafter, jurisdiction of the claim for was transferred to the RO in Wilmington, Delaware.

In a July 2008 decision, the Board remanded this issue for additional development.

In a September 2009 decision, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee and granted a separate 10 percent rating based upon arthritis with limitation of motion.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand.  The Joint Motion provided that a separate 10 percent rating for arthritis with limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003 should not be disturbed.  The Board's decision was otherwise vacated and the Veteran's claim was remanded to the Board for readjudication.  

Thereafter, in a June 2010 decision, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee.  In adjudicating this claim, the Board concluded that the Veteran was not entitled to a separate rating for lateral instability or subluxation of service-connected left knee disability.

The Veteran subsequently appealed the June 2010 Board decision to the Court.  In a June 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand.  The Joint Motion provided that the denial of a rating in excess of 20 percent for post-traumatic arthrosis/post-traumatic arthritis of the left knee should not be disturbed.  Rather, the only decision the parties disagreed with was the Board's denial of a separate rating for lateral instability or subluxation of service-connected left knee disability.  The Board's decision as to this issue was therefore vacated, and the Veteran's claim was remanded to the Board for readjudication.

While this appeal was pending, the Court held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran indicated at a July 2009 VA examination that he has not worked since 2005, at which time the VA put him in "rehab" due his left knee.  Similarly, he noted at an August 2005 VA examination that "it is hard for him to get a job because of his knee condition."  In light of this evidence, the Board finds that the issue of TDIU is reasonably raised by the record.  As the RO has not yet considered this issue, the Board will assume jurisdiction of it as indicated on the title page.  

As discussed in more detail below, the Board finds that further development is now necessary with respect to this appeal.  As such, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal.  However, it has reviewed the record and finds that a remand is necessary to obtain outstanding VA and non-VA treatment records identified by the Veteran as relevant to his appeal.  A remand is also needed to obtain a VA examination which reconciles the subjective and clinical evidence of record in answering the question of whether his left knee disability has been characterized at any time during this appeal by recurrent subluxation or lateral instability.  Finally, additional notice and development is needed to properly adjudicate the issue of entitlement to a TDIU based on service-connected left knee disability.  

Firstly, the Veteran's attorney submitted information in November 2011 which indicates that the Veteran has been receiving treatment for his left knee at the VA Outpatient Clinic (OPC) in Fort Belvoir, Virginia, since 2007.  A review of the claims file, however, reveals that treatment records from the parent facility, the VA Medical Center (VAMC) in Washington D.C., have only been obtained through June 2009.  Thus, a remand is necessary to obtain any treatment records from this facility since June 2009.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim). 

In addition to outstanding VA treatment records, the Veteran's attorney, in November 2011, submitted a VA Form 10-5345, Request For and Authorization to Release Medical Records or Health Information, indicating left knee treatment since 2007 by Dr. V.G. in Fredericksburg, Virginia, and at the NextCare Urgent Care in Dumfries, Virginia.  Pursuant to 38 C.F.R. § 3.159(c)(1), the VA must make reasonable efforts to obtain these records, including at least one follow-up request.  See also 38 U.S.C.A. § 5103A (West 2002).  

The Board observes that the Veteran, via his attorney, submitted records dated in 2008 from Orthopedic Specialty Clinic, Ltd., in Fredericksburg, Virginia.  Since it is not clear whether additional records exist from this facility, the Agency of Original Jurisdiction (AOJ) should contact the Veteran and ask that he submit any additional records from this provider or provide the VA with sufficient information such that it might request any additional, outstanding records on his behalf.  See id.  

As indicated in the Introduction, the Board has assumed jurisdiction over a claim for a TDIU due to service-connected left knee disability as part of the Veteran's increased-rating claim.  In order to ensure there is no prejudice to the Veteran in adjudicating this issue, the AOJ should provide him with notice regarding the evidence and information necessary to establish entitlement to a TDIU and provide him with an opportunity to submit any evidence or information in support of this appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011).  

Finally, the Veteran should be afforded another VA examination.  Such examination should include an opinion as to whether his service-connected left knee disability has been characterized at any time during this appeal by recurrent subluxation or lateral instability.  In requesting this opinion, the Board notes that the record is replete with subjective complaints that the Veteran's left knee "gives way" and that he requires the use of a cane or brace to prevent himself from falling.  Clinical evidence, however, is less consistent, with some records noting "periodic instability of the knee" or slight varus, and others indicating that the left knee is "stable."  Since the Board is precluded from making conclusions based on its own medical judgment, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), a medical examination and opinion is necessary to reconcile the subjective and clinical evidence of record.  See 38 U.S.C.A. § 5103A(d).  A new examination is also necessary to obtain information and an opinion regarding the functional effects of the Veteran's service-connected left knee disability on his ordinary activities, including employment, in light of the fact that the Board has assumed jurisdiction over the issue of entitlement to TDIU.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with notice as to the evidence and information necessary to substantiate a claim for a TDIU and request that he submit any evidence or information in his possession regarding this issue.  Allow him a reasonable opportunity to respond.  

2.  Contact the Veteran and his attorney and ask that he either (a) submit any records associated with additional treatment at Orthopedic Specialty Clinic, Ltd., in Fredericksburg, Virginia, (or any other physician), or (b) provide the VA with information such that it can obtain this outstanding evidence.  

3.  Obtain any VA outpatient treatment records pertaining to the Veteran from the Fort Belvoir OPC and its parent facility, the Washington D.C., VAMC, for the period from June 2009 through the present.  A response, negative or positive, should be associated with the claims file.  

4.  Obtain treatment records from Dr. V.G. in Fredericksburg, Virginia, and at the NextCare Urgent Care in Dumfries, Virginia, using the authorization forms submitted in November 2011.  Do not contact the Veteran and his attorney for additional authorization form(s) unless the ones completed in November 2011 cannot be used.  Any request for these records should be documented in the claims file, including any responses, negative or positive.  At least one follow-up request should be made unless information is received which indicates that further request for records would be futile.  

5.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

6.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for VA orthopedic examination.  The claims file, including a copy of this REMAND, must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  All indicated tests and studies should be accomplished and the findings then reported in detail.  As to all information and opinions requested below, the examiner should indicate what evidence/medical knowledge was used in making such determination.  The examiner should describe any signs and symptoms associated with the Veteran's service-connected post-traumatic arthrosis/post-traumatic arthritis of the left knee.  Such description should include:

	(a) A discussion of any orthopedic limitation(s), including any limitation of motion associated with this disability.  Taking into consideration both the subjective and clinical evidence of record, the examiner should determine whether any weakened movement, excess fatigability, incoordination, flare ups, or repeated use results in further limitation of motion, and if so, the examiner should estimate the degree of additional range of motion loss or favorable or unfavorable ankylosis.  

	(b) An opinion as to whether the Veteran's service-connected left knee disability has been characterized at any time during this appeal by recurrent subluxation or lateral instability.  In providing this opinion, the examiner should reconcile the subjective and clinical evidence of record which includes multiple subjective complaints of "giving way," as well as clinical findings noting "periodic instability of the knee," varus of the left knee, and opinions that the left knee is stable.

	(c) A description of any occupational impairment(s) associated with the Veteran's left knee disability.  The examiner should elicit from the Veteran and record, for clinical purposes, a full work and educational history and, based on the interview, examination, and review of the claims file, provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected left knee disability, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

7.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal, including the issue of entitlement to TDIU (under 4.16(a) and 4.16(b), if warranted).  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



